Case 8:21-cv-01871-TPB-TGW Document1 Filed 08/04/21 Page 1 of 7 PagelD 1

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

UNITED STATES DISTRICT COURT

 

 

 

for the
Middle District of Florida
Tampa Division
) Case No.
) (to be filled in by the Clerk's Office)
Jeannie Bohn )
Plaintiffs) )
(Write the full name of each plaintiff who is filing this complaint. .
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) [_] Yes [X] No
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-V- )
)
)
)
‘Computer Mentors Group, Inc. )
Defendant(s} )
(Write the full name of each defendant who is being sued. If the )

names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list afnames.)

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiffis)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Jeannie Bohn
Street Address 12303 Partridge Hill Row
City and County Hudson Pasco
State and Zip Code FL 34667
Telephone Number 704-307-9396
E-mail Address jeanniebohn1967@gmail.com

 

Page 1 of 7
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

B.

The Defendant(s)

Defendant No. 1

Name
Job or Title (ifknown)
Street Address

-Crty and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4

Name

Job.or Title (ifknown)
Street Address

City and County
State and Zip Code
Telephone Number

 

Case 8:21-cv-01871-TPB-TGW Document1 Filed 08/04/21 Page 2 of 7 PagelD 2

 

Computer Mentors Group, Inc.

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknewn). Attach additional pages if needed.

 

 

2802 E. Dr. Martin Luther King, Jr. Blvd.

 

Tampa Hillsborough

 

FL 33610

 

813-898-2747

 

Santocannone@gmail.com

 

Ralph Smith

 

Executive Director

 

2802 E. Dr. Martin Luther King, Jr. Blvd

 

Tampa Hillsborough

 

FL 33610

 

813-898-2747

 

rsmith(@computermentors.org

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 7
Case 8:21-cv-01871-TPB-TGW Document1 Filed 08/04/21 Page 3 of 7 PagelD 3

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

IE.

E-mail Address (if known)

 

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[X] Federal question [_] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A, If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

U.S. Code Title 42, Chapter 21 - Civil Rights Title 42, Chapter 21 of the U.S. Code prohibits
discrimination against persons based on gender, age, and race, which are the 3 issues presented in this

case. Also, when I attempted to be a whistleblower regarding questionable application of CBHC
funding, I was let go 3 days later.

 

B. if the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintifi{s)
a. If the plaintiff is an individual
The plaintif&, (name) , 18 a citizen of the

 

State of (name) _

 

b. If the plaintiff is a corporation
The plaintiff, (ame) . 1S incorporated
under the laws of the State of (same)

 

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual

Page 3 of 7
Case 8:21-cv-01871-TPB-TGW Document1 Filed 08/04/21 Page 4 of 7 PagelD 4

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case
a errr ee ee ene

 

 

 

 

The defendant, (name) , is acitizen of
the State of (name) . Or is a citizen of
(foreign nation)

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)
‘Or is incorporated under the laws of (foreign nation) ;

and has its principal place of business in (name)

 

 

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

$78,000

PTO balance I was never paid: $900

Lost potential wages due to constructive termination at age 50 from August 2017 through
March 2018: $35100

Hospitalization and subsequent treatment as a result of emotional distress: $42000

 

Til. Statement of Claim

White a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Page 4 of 7
Case 8:21-cv-01871-TPB-TGW Document1 Filed 08/04/21 Page 5 of 7 PagelID 5

1. Discrimination based on gender: Beginning in January 2016, after I questioned financial transparency
regarding Ralph Smith's soliciting funding for programming that was already covered by funding that J had
acquired through a grant from Children's Board of Hillsborough County, I was subject to derogatory comments
such as, "What I need you to do is to NOT be a nosy bitch, because THAT would be insubordination." As
Program Director, part of my job was to see to it that funding was allotted to our various programs appropriately,
but Ralph managed all finances and took offense to any request for transparency and resorted to misogynist
name-calling and sabotaging of my program-building efforts at every turn. Ralph insisted that vacuuming the
offices and cleaning the bathrooms were "women's work" so I had to clean the bathroom and vacuum in the
office Ralph and I shared, and Meghan Frisco had to clean the bathrooms in the programming/classroom office
area. All of the other employees were male and were never even asked to clean a bathroom or vacuum the
floors. I wanted to keep the job I loved so much, so I did it so Ralph wouldn't get angry. For the second year I
was there, we had grown programming an additional 250%, and | frequently received praise from a few of the
board members via email, which Ralph was not happy about. He told me again I was never to talk to board
members unless he was present, nor was | to reply to any email from a board member unless | let him read the
email first. He said he didn’t “need a female creating drama” with the board.

2. Discrimination based on age: On Friday, August 4, 2017, the day after our CMG 20" Anniversary Gala
(which I had almost single-handedly organized) Ralph told me, “Look, we are out of money, we ate broke, so I
have to Jay everyone off, at least for a week or two. But since most of your salary is covered by the CBHC grant,
I will be able to bring you back after November 1.” I did know that the new CBHC grant started November 1,
because I wrote for it, and it was for almost 1 million dollars over a 5-year period. “He said, “Surely you can
make it until then on unemployment, plus your husband has a job, so don’t worry. You have 1 week on this
coming check, and I will go ahead and pay you your 32 hours of PTO, so you will have almost an entire
paycheck, at least. Look at it as your belated 50th birthday present... you have officially aged out of CMG.” He
told me to leave my keys with Ransford Tucker, the part-time Quick Books person, and then he got in his car
and left. After this incident, I called then-Board President Mark LaPlante because I was in shock at what just
happened, and he said he was not aware that CMG was “broke” and that he had no idea that Ralph was laying off
staff.

3. Discrimination based on race: On the way back from a meeting at CBHC one day during the first week of
May 2016, Ralph started talking again about the upcoming city council race in 2019, and the fact that the Board
would have to find a new Executive Director if/when he wins. I told him that I would love to apply when that
time comes, and he explained to me that he knew it was blunt, but that he could not leave his legacy in the hands
of a white woman, and that I had to understand where he was “coming from as a black man.” Back on June 16,
2015, he had told me he needed a "white face" to "bring in money because white people don’t like to donate to
black organizations, and white people have all the money," so I was completely perplexed by the legacy
comment. Also, after 1 was "laid off" he bragged to Ransford Tucker that he got rid of me because I was a white
Republican (I was actually No Party Affiliation, and he had previously required me to prove it to him).

4. Sexual harassment: May/June 2016, Ralph forced me to fire a female employee (Bianca) who had been
sexually harassed by Shawn Wilkinson, KidsCode Program Manager. Ralph forced Bianca to sit down with
Shawn and give details of what he had said and done. I told Ralph that it would not be appropriate, but he
insisted on having Shawn there. Bianca broke down in tears and felt harassed just by the fact that Ralph had
Shawn sit right beside her while he asked her about how he “supposedly” sexually harassed her. Bianca stated
that she had asked Shawn to stop speaking with her that way at least twice because it made her feel very
uncomfortable. Ralph made it clear that he did not believe Shawn’s behavior constituted sexual harassment, and
he forced me to fire Bianca for being a "trouble-making female". Shawn Wilkinson subsequently committed
sexual assault on a minor and is cusrently serving 18 years in the state penitentiary.

5. Retaliation for whistleblowing: CMG had contracted with Children's Board of Hillsborough County to
provide services in specific underserved communities, and Ralph would frequently demand that we ignore the
zip code guidelines set forth by CBHC and, instead, go where Ralph wanted us to go, which violated CBHC
rules. I complained about this to Ralph on August 1, 2017, coincidentally 3 days before he got rid of me.

 

Page 5 ot 7
Case 8:21-cv-01871-TPB-TGW Document1 Filed 08/04/21 Page 6 of 7 PagelD 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

IV.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
argumenis. Inciude any basis for claiming titat the wrongs alieged are continuing at ihe present ime. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

$78,000

PTO balance I was never paid: $900

Lost potential wages due to constructive termination at age 50 from August 2017 through March 2018: $35100
Hospitalization and subsequent treatment as a result of emotional distress: $42000. Hospitalized through Trinity
Behavioral Health shortly after I was "laid off," after I found out that he was never planning on having me
return, despite his verbal promise.

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A, For Parties Without an Attorney
l agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 08/03/2021

Signature of Plaintiff CO NVdnuce _
Printed Name of Plaintiff = V Jeane DShn

 

 

B. For Attorneys

Date of signing:

 

Signature of Attorney
Printed Name of Attorney

Bar Number

 

 

 

Name of Law Firm
Street Address

 

 

Page 6 of 7
Case 8:21-cv-01871-TPB-TGW Document1 Filed 08/04/21 Page 7 of 7 PagelD 7

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

State and Zip Code
Telephone Number
E-mail Address

 

 

 

Page 7 of 7
